Citation Nr: 1303272	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011, and a transcript of the hearing has been associated with the Veteran's claims file.  Subsequent to the hearing, in November 2012, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.

By way of background, the Board requested a VHA medical expert's opinion in August 2012.  As the opinion sought has been obtained and associated with the Veteran's claims file, the Veteran's claims have been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability for VA purposes on separation from service or within one year of separation, and the probative evidence fails to link the Veteran's current bilateral hearing loss to service.

2.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during active military service.





CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2012).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a January 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service medical records and private treatment records have been obtained and considered.  The Veteran did submit a release of information form for private ear surgeon Dr. Wehrs, who had retired in the early 1990s.  He also submitted a release for Dr. Wehrs' successor, Dr. White.  The Veteran submitted copies of some records from Dr. Wehrs and Dr. White dated from 1982 to 1997.  The Veteran identified relevant records dating from 1967 to 1991, and the RO requested these, but in September 2009 received notification from the provider that the Veteran's records had been destroyed and were therefore unavailable.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in June 2009 in conjunction with the claims on appeal.  The Board determined that the medical opinion resulting from that examination were inadequate due to insufficient rationale and requested a VHA medical expert's opinion.  The Veteran has not alleged that the resulting opinion, dated September 2012, is legally inadequate for adjudication purposes.  The Board finds that the VHA opinion is adequate in order to evaluate the Veteran's bilateral hearing loss and tinnitus as it was provided by an otolaryngologist and based on a thorough review of the claims file, including the VA examination, Veteran's lay statements, and audiograms of record.  Moreover, the examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Thus, the record now contains sound medical opinions upon which a decision may be based.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the xx claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms warranting service connection, as well as when and where such symptomatology occurred.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss 

The Veteran contends that he developed his currently-diagnosed bilateral hearing loss as the result of exposure to excessive noise during service.  Specifically, for three years he worked on the deck of an aircraft carrier and was exposed to significant and frequent jet engine noise.  The Board has conceded that the Veteran was exposed to excessive noise in service.  Moreover, the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  His assertions are considered credible as they are consistent with his documented service aboard the U.S.S. Ticonderoga.  Accordingly, the Board finds that the Veteran was exposed to excessive noise in service.  

The Veteran had been diagnosed with current bilateral hearing loss for VA disability adjudication purposes.  A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record contains six audiograms, with the earliest dated in 1991.  The puretone threshold levels, in decibels, were as follows: 

February 1991
HERTZ
500
1000
2000
3000
4000
RIGHT
40
35
15
20
45
LEFT
10
0
5
10
30

December 1991
HERTZ
500
1000
2000
3000
4000
RIGHT
40
30
15
n/a
30
LEFT
20
10
5
15
35

July 1992
HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
10
n/a
30
LEFT
15
10
0
10
30

January 2009	
HERTZ
500
1000
2000
3000
4000
RIGHT
45
50
45
45
55
LEFT
35
25
15
20
45

May 2009
HERTZ
500
1000
2000
3000
4000
RIGHT
55
60
45
55
75
LEFT
30
30
20
20
45

June 2009
HERTZ
500
1000
2000
3000
4000
RIGHT
60
65
50
60
70
LEFT
35
30
20
30
45

Speech discrimination testing results were as follows:


DATE
RIGHT
LEFT
February 1991
100
100
December 1991
96
96
July 1992
86
92
January 2009
90
95
May 2009
100
100
June 2009
100
100

In February 1991 and December 1991, at least one of the auditory thresholds in the right ear was 40 decibels or more.  Therefore, as early as February 1991, the Veteran had hearing loss for VA purposes in the right ear.  In July 1992 speech recognition scores were less than 94 percent in both ears, so by that date the Veteran had hearing loss for VA purposes bilaterally.  Thereafter, all audiograms had at least one auditory threshold at 40 decibels or more, bilaterally.  

As to whether the hearing loss shown after service was incurred in service, the Veteran's service treatment records do not reflect any reports of hearing impairment.  The only audiometric tests conducted during service were whisper tests at induction in 1959 and upon separation in 1962, both of which were normal.  The Veteran reported at his June 2009 VA examination that his hearing loss had existed since service.  However, in a lay statement dated January 2010 he reported that he did not realize that he had a hearing problem when he was discharged because he did not have a thorough hearing evaluation.  He stated that he first noticed and sought treatment for worsening hearing around 1966 or 1967, when he was treated by Dr. Wehrs.  On his original claim application, dated January 2009, he provided an onset date of 1967.  At his hearing, he testified that he first noticed hearing loss in his right ear "probably in 1964" and in his left ear around 1969.  The hearing loss in his left ear was less significant than that in his right.

The Veteran testified at his hearing that around 1965 or 1966 Dr. Wehrs diagnosed a perforated right eardrum.  The record also indicates the Veteran has had three surgeries on his right ear: a right tympanoplasty in 1971, a right ear drum transplant in 1972, and a second right tympanoplasty in July 1991.  Dr. Wehrs performed both tympanoplasties and in the preoperative note dated July 1991, he stated that after the first surgery in the 1970s, the Veteran's "hearing improved to a normal level and he had no infections until he was seen again in January of 1991."  Dr. Wehrs diagnosed right chronic otitis media with extensive damage to the right tympanic membrane, necessitating the 1991 surgery.  Treatment records from Dr. Wehrs' practice dating through December 1997 show that the Veteran received regular clearing of cerumen buildup and was prescribed medication to treat that symptom.  A treatment note from private physician Dr. Welch shows that this continued annually through May 2009.

Dr. Welch evaluated the Veteran's hearing in May 2009, including an audiogram.  He diagnosed mixed conductive and sensorineural hearing loss bilaterally and noted that it had been a problem for several years, and was constant rather than recurrent.  Dr. Welch recommended hearing aids

The Veteran was afforded a VA examination in June 2009.  However, as set forth in the Board's recent request for a VHA medical opinion, the Board finds that the resulting medical opinion was supported by inadequate rationale; thus, this opinion will not be discussed.  

Based on that insufficient opinion, the Board requested a VHA expert medical opinion to determine 1) whether the Veteran's hearing loss is at least as likely as not related to his in-service acoustic trauma; and 2) whether it is at least as likely as not that his in-service acoustic trauma is related to his post-service right ear symptomatology, including his perforated right ear drum and related surgeries.  A VA otolaryngologist gave the requested opinion in September 2012.  The otolaryngologist noted his review of the Veteran's claims file.  Based on that review, he diagnosed the Veteran with right-sided hearing loss that was conductive in nature "as indicated by 20-30 dB air-bone gaps on the right in all available audiograms."  He interpreted the record as showing that prior the 1990s, the Veteran had only conductive, rather than sensorineural or mixed, hearing loss.  He concluded that the record indicates that the Veteran had no sensorineural (bone conduction) hearing loss caused by noise exposure in the early 1960s.  Consequently, the otolaryngologist opined that it is at least as likely as not that the Veteran's hearing loss is not related to his in-service acoustic trauma.  The Board finds that this medical opinion is probative, as it was predicated upon a review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Moreover, the otolaryngologist opined that it is at least as likely as not that the Veteran's post-service right ear symptomatology, including perforated right ear drum and related surgeries, are not related to his in-service acoustic trauma.  He supported this opinion with the rationale that Dr. Wehrs diagnosed tympanic membrane perforation, cholesteatoma, and tympanosclerosis.  "These are conditions that are related to long-standing Eustachian tube dysfunction and are not related to acoustic trauma."  The record contains no probative medical or lay evidence relating his post-service right ear symptomatology, including perforated right ear drum and related surgeries, to his in-service noise exposure.  

A medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, in the instant case, the Veteran has not submitted any evidence linking his hearing loss to service, aside from his own lay assertions.  

Despite the fact that the Veteran's service treatment records are negative for objective evidence of a bilateral hearing loss disability as defined by VA regulations, he is competent to allege a history of hearing problems that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran reported at his June 2009 VA examination that his hearing loss had existed since service.  In his January 2010 lay statement, he stated that he believed his ear problem was the result of working around, under, and behind jet and propeller-type aircraft for three years.

However, the remainder of his lay statements and forms place the date of onset of hearing loss in the right ear at different times between 1964 and 1967, after his 1962 separation from service.  At his hearing, he testified that he first noticed hearing loss in his left ear around "thirty years ago," which would be around 1969.  The preponderance of the Veteran's lay testimony supports a finding that his hearing loss symptomatology did not commence until he had been out of the service for two to five years.

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

While the Veteran is capable of reporting symptoms such as decreased hearing acuity, he has not shown that he has specialized training sufficient to render a diagnosis of bilateral hearing loss for VA purposes, as that determination requires expertise in administering an audiological examination.  38 C.F.R. § 3.385.  Accordingly, his opinion as to the etiology of his bilateral hearing loss is not competent medical evidence.  Jandreau, supra.  Here, the otolaryngologist's medical opinion is that the Veteran's hearing loss is less likely than not related to in-service noise exposure.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  The evidence fails to show that the current bilateral hearing loss is related to service.

Finally, the Board has considered whether the Veteran may be entitled to hearing loss on a presumptive basis.  Where a veteran served for at least 90 days during a period of war, as the Veteran did, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency SNHL an organic disease of the nervous system and therefore a presumptive disability.  However, in this case, there is no evidence that the Veteran manifested high frequency SNHL to a degree of 10 percent within one year of July 1962, his date of separation.  Therefore the Veteran is not entitled to service connection via presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

The Veteran contends that he has experienced tinnitus since his military service, and that it is due to his in-service exposure to excessive noise.  Therefore, the Veteran claims that service connection is warranted for such disorder.

As discussed in the previous section, the Board has found that the Veteran was exposed to excessive noise during service.  The record also reflects current diagnoses of tinnitus of the right ear.  Specifically, a treatment note dated February 1982 shows the Veteran complained of ringing and roaring in his right ear.  The hearing aid technician who performed the January 2009 audiogram noted tinnitus in the right ear only.  Dr. Welch noted in his May 2009 evaluation that the Veteran had tinnitus in the right ear only.  The June 2009 VA examiner also noted a current complaint of, and diagnosed, persistent tinnitus in the right ear and no tinnitus in the left ear.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure. 

The Veteran was afforded a VA examination in June 2009.  However, as set forth in the Board's recent request for a VHA medical opinion, the Board finds that the resulting medical opinion was supported by inadequate rationale; thus, this opinion will not be discussed.  

Based on that insufficient opinion, the Board requested a VHA expert medical opinion to determine whether the Veteran's tinnitus is at least as likely as not related to his in-service acoustic trauma.  A VA otolaryngologist gave the requested opinion in September 2012.  The otolaryngologist noted his review of the Veteran's claims file.  He noted the Veteran's lay statements regarding the onset and continuity of tinnitus symptoms.  He also stated that the whisper test conducted on separation is not sufficiently sensitive to detect abnormalities other than gross hearing loss.  He opined that it is at least as likely as not that the Veteran's tinnitus is related to his in-service acoustic trauma.

The Board finds that the Veteran competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  While the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, he is competent to report his in-service noise exposure to aircraft and jet engine noise, and jets landing and taking off.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  

Specifically, the Veteran testified at hearing regarding a particular incident in 1961 aboard the U.S.S. Ticonderoga.  An A4D aircraft was "turned into the patch" where the Veteran was standing when there was a particularly loud engine blast.  The Veteran's face was turned so that his right ear faced the blast.  He said it felt like "something hit."  Immediately after that incident, he had ringing in his right ear.  The ringing has continued to the present day, intermittently but persistently.  Over time, it increased in frequency and intensity.  He testified that the ringing only occurred in his right ear.  He reiterated this incident consistently in a lay statement dated November 2012.  He is also competent to report that he was exposed to these noises without hearing protection, and that he has had no other acoustic trauma exposure since service.  Moreover, such noise exposure is consistent with the Veteran's service on the flight deck of the U.S.S. Ticonderoga as documented in his service personnel records.  See 38 U.S.C.A. § 1154(a).  Moreover, such is supported by his consistent statements throughout the course of his appeal.  In this regard, in every relevant lay statement, the Veteran consistently reported that his tinnitus began during his military service and has continued to the present time.  For all of these reasons, the Board finds the Veteran's testimony with regard to the onset of tinnitus to be credible.

The Court has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence). 

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, and the probative positive nexus opinion of the expert otolaryngologist, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service exposure to excessive noise.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


